Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered October 17, 2016. The order denied the motion of defendants-third-party plaintiffs Client Server Direct, Inc., ACN Properties, LLC, Jeffrey T. Drilling and Holly Drilling and of third-party plaintiff Leap Analytix, LLC to unseal the record. It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Same memorandum as in Manufacturers & Traders Trust Co. v Client Server Direct, Inc. ([appeal No. 2] 156 AD3d 1364 [2017]). Present—Centra, J.P., Peradotto, Lindley, NeMoyer and Troutman, JJ.